     ·.i<)


--"                                                                                                                                                                                                                                                            '!
                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                    11·



 .;a:A;;;;O.::a24~5::,.&a:,(R::::,ev:.:,..0:;:;2:.:;i0;;;,8/2~0~19a,;)l;::ud:;.g:::;m;;;;,en::,;ti:::,n::,;•C;;.:,r;::im:;;;in;;;,al~Pe:;::tty._C:;::a::::se~(M::;;o::;:d:;;ifi;;;;,ed:s,)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _,,,..:.P~•g:::_e:,;Io;;:,f,:,.l        \i
                                                                                                                                                                                                                                                                    Ii
                                                            UNITED STATES DISTRICT COURT                                                                                                                                                                            II
                                                                             SOUTHERN DISTRICT OF.CALIFORNIA

                                    United States of America                                                                                      JUDGMENT IN A CRIMINAL CASE
                                                              V.                                                                                  (For Offenses Committed·On or After November 1, 1987)


                                       Javier Galan-Vazquez                                                                                       Case Number: 3:19-mj-23015

                                                                                                                                                 Jennifer
                                                                                                                                                 Defendant's


 .REGISTRATION NO. 87760298                                                                                                                                                                 JUL 3 0 2019
 THE DEFENDANT:                                                          CsEAK us t11STHlt:rCOURT
  tz:l pleaded guilty to count(s) 1 of Complaint                    SOUiH~l'ir-1 tliSTl'IIC, or' CA~lf'OMNIA
  D was found guilty to count(.~s)~--~----------i,_;!,.i:!:,.::...::...::...=:•.::..=...::..::...::..::_~-~.:;:_;S,21J~[J;·:ittzt--
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                                           Nature of Offense                                                                                                                             Count Number(s)
 8:1325                                                    ILLEGAL ENTRY (Misdemeanor)                                                                                                                   I
    D The defendant has been found not guilty on count(s)
                                                                                                                                  -------------------
    •        Count(s) - - - - - - - ~ - - - - - - - - - - dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:

                                                  ,•,  /
                                                            TIME SERVED                                                                 D _ _ _ _ _ _ _ _ days

    tz:l Assessment: $10 WAIVED tz:l Fine: WAIVED
    tz:l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defeµdant's possession at the time of arrest upon their deportation or removal.
 · D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.


                                             1
                                              / /~l                                                                                        Tuesday, July 30, 2019
                                     I/11  .
                                   .11,/,//
  Received               _,_/~Le..//,._}______
                         DUSM '

                                                                                                                                            UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                                                                                                                   3:19-mj-23015
